 

Case 1:19-cr-00230-DAD-BAM Document 57-1 Filed 10/08/20 Page 1 of 1

Kelly Weaver, DVM

    

October |, 2020

The Honorable Judge Boone

U.S, Department of Justice

Eastern District of California-Fresno
2500 Tulare St - Suite 4401]

Presno, CA 93721

Dear Judge Boone,

[received a letter today from the DOJ stating that there is a new hearing scheduled for tomorrow in
regards to Mr. Patterson’s case lor a potential violation of his supervised release terms. Lam writing you
out of deep personal concern in this matter. Mr. Patterson being able to work and have a source of income
is crucial to my well-being at this time. He has been making payments to pay me back for money owed
me,

T rely on Mr. Patterson making his retmbursement payments to me as they are my only source of income
at this time, T have been unable to work due to a traumatic fall down a staircase resulting in multiple
injuries. As a result of that accident and its sequela Tam presently disabled. The payments from Mr.
Patterson are set to be 68,900/mo. Over the past 2yrs Mr, Patterson has made payments when he has been
able to. Sometimes he pays less and sometimes he pays more.

This is a very difficult letter for me to write to you. Having serious financial issues is not only
embarrassing but terrifying as well, In the past, "ve always been able to work hard and pay all of my own
bills. Unfortunately, after working as a veterinarian for over 20yrs, | find myself in the position of haying
to rely on somebody else. It is my hope that Mr. Patterson will be able to continue to work hard and have
an income to make his payments with. My retirement account has already been depleted and my credit
cards maxed. These payments are truly all Thave until I can literally get back on my feet again and back
to work.

Thank you for your time and consideration,

Sincerely,

  
